Citation Nr: 1645703	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right foot disability, other than service-connected residuals of a fractured right fifth metatarsal.

2.  Entitlement to service connection for right foot disability, other than service-connected residuals of a fractured right fifth metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005, and is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that on the Veteran's VA Form 9 filed in February 2013, he indicated that he wanted to have a Board hearing at his local VA office.  On February 2014, the Veteran submitted a statement indicating that he wished to withdraw his request for a hearing, but continue his appeal.  Therefore, the Board considers his request for a hearing withdrawn and the Board will proceed with the appeal.

The issue of entitlement to service connection for right foot disability on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2008 VA rating decision denied the Veteran's claim seeking service connection for right foot disability; the Veteran did not appeal that decision.

2.  The evidence received subsequent to the May 2008 denial of the claim for service connection for right foot disability is new, and raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim seeking service connection for right foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 2008 rating decision denied service connection for right foot disability, other than the service-connected residuals of a fractured right fifth metatarsal.  At that time, VA medical records showed that the Veteran was diagnosed with residuals of a right fifth metatarsal fracture and no other right foot disorder was diagnosed.  The evidence of record at the time of the May 2008 rating decision included the Veteran's service treatment records and VA medical records.

The Veteran was notified of the denial, but did not appeal.  No new and material evidence was received within one year of the notification of the denial.  Therefore, the May 2008 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2015).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final May 2008 rating decision includes a December 2012 VA examination report, as well as updated VA treatment records.  The December 2012 VA examiner's opinion reported that the Veteran had no other diagnosed foot disorder other than the service connected right fifth metatarsal fracture.  Additionally, a January 2015 VA treatment record shows that the Veteran reported right foot pain on the medial arch aspect.  Tenderness to palpation of the right foot arch especially near the first metatarsal was noted.  X-rays revealed degenerative joint space narrowing at the first metatarsophalangeal joint.

Here, the new evidence relates to the Veteran having a current right foot disorder other than his service connected right fifth metatarsal and relates to an unestablished fact necessary to substantiate the claim.  For the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for right foot disability is reopened.  


ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for right foot disability, other than service-connected residuals of a fractured right fifth metatarsal is reopened; to that extent only, the appeal is granted.


REMAND

Before addressing the merits of the Veteran's reopened claim for service connection for right foot disability, the Board finds that additional development of the evidence is required.  

The record reflects that in August 2005, the Veteran suffered a foot injury playing basketball that was diagnosed as a fractured right fifth metatarsal.  

The Veteran underwent a VA examination of his right foot in December 2012.  The VA examiner reported that the Veteran's only diagnosed right foot disorder was the residuals of a fracture of the right fifth metatarsal.  The examiner reported that clinical and radiological examination was basically within normal limits except for the subjective complaints of pain during the physical examination.  

On the Veteran's February 2013 VA Form 9, he reported that the injury to his foot was significant to cause arthritis pain.

A January 2015 VA treatment record shows that the Veteran reported right foot pain on the arch medial aspect.  Tenderness to palpitation of the right foot arch especially near the first metatarsal was noted.  X-rays revealed degenerative joint space narrowing at the first metatarsophalangeal joint.  

Here, the Board notes that the Veteran has consistently reported right foot pain which was attributed to his service-connected residuals of a fractured right fifth metatarsal by the December 2012 VA examiner.  However, a January 2015 VA treatment record shows that the Veteran's right foot pain was attributed to degenerative joint space narrowing of the first metatarsophalangeal joint, which is separate from his service-connected disorder.  Therefore, the Board finds that the Veteran must be scheduled for a VA examination to determine the etiology of the his diagnosed right foot disorder.  

Additionally, on his February 2013 statement associated with the VA Form 9, the Veteran seems to be contending that his service-connected residuals of a fractured right fifth metatarsal has caused his arthritis.  Here, an opinion as to whether the service-connected disorder has caused or aggravated the claimed right foot disorder is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right foot disorder, other than the residuals of a fracture of the right fifth metatarsal.  All indicated tests should be accomplished to include X-ray studies, and all clinical findings reported in detail.  The examiner must review the electronic claims file.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should identify all right foot disorders present and provide the following information:

(a) Is it at least as likely as not (50 percent probability or greater) that any right foot disorder other than the residuals of a fractured right fifth metatarsal is related to active service?

(b) Is it at least as likely as not (50 percent probability or greater) that any right foot disorder is due to or the result of the service-connected residuals of a fractured right fifth metatarsal? 

(c) Is it at least as likely as not (50 percent probability or greater) that any right foot disorder has been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected residuals of a fractured right fifth metatarsal?  

2.  Then, readjudicate the claim on a de novo basis.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


